Citation Nr: 0527442	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-28 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from July 1943 to November 
1944.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in September 2003, which granted the veteran's claim 
for service connection and assigned an initial disability 
rating of 10 percent, effective September 13, 2002.  In 
October 2003, the RO increased the initial disability rating 
to 30 percent.

The veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge in September 2005, a 
transcript of which is on record.  Further, the veteran also 
submitted additional evidence for the Board's consideration 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

A review of the record reveals that the last VA examination 
addressing the veteran's claim for an increased rating for 
PTSD was in July 2003.  Evidence submitted at the September 
2005 hearing, under waiver of initial consideration by the 
RO, indicates that the veteran's condition may have worsened 
since the last VA examination, but provides insufficient 
objective findings to support the low Global Assessment of 
Functioning score assigned.  Specifically, the symptoms 
described apply more to establishing a diagnosis of PTSD, 
than to evaluating the level of disability caused by it 
pursuant to the Rating Schedule.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As 
the evidence indicates the veteran's condition has possibly 
worsened since his last examination, the Board concludes that 
a contemporaneous VA examination is needed in order to make 
an informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All pertinent 
symptoms and findings should be 
reported.  

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefit 
requested on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case (SSOC), which addresses all of 
the evidence obtained after the issuance 
of the December 2003 Statement of the 
Case (SOC), and provides an opportunity 
to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

